Citation Nr: 0630738	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  95-04 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) prior to September 12, 2000.


WITNESSES AT HEARING ON APPEAL

Appellant and A. S.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from October 1970 to 
October 1976.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In September 1994, the RO, in pertinent part, denied 
entitlement to service connection for PTSD, depression, 
dysthymia, and an Achilles tendon injury.  Subsequently, the 
veteran perfected an appeal as to these issues.

Following an April 1996 RO hearing on appeal, the veteran 
withdrew his appeal as to the issue of entitlement to service 
connection for PTSD in written correspondence dated April 29, 
1996.

A February 1997 hearing officer's decision granted 
entitlement to service connection for tendonitis of the left 
ankle (claimed as an Achilles tendon injury) and denied 
entitlement to service connection for depression and 
dysthymia.  

In a September 1997 supplemental statement of the case 
(SSOC), the RO noted the veteran had retracted his withdrawal 
of the appeal as to the issue of entitlement to service 
connection for PTSD.  

In an April 1999 rating decision, the RO granted entitlement 
to service connection for major depressive disorder and 
dysthymia as secondary to the veteran's service-connected 
left ankle disability and assigned a 30 percent disability 
rating, effective from May 3, 1994.  That rating decision 
also continued the denial of entitlement to service 
connection for PTSD.  

In May 2001, the Board affirmed an initial 30 percent rating 
for major depressive disorder and dysthymia and remanded the 
veteran's service-connection claim for PTSD to the RO for 
further development.  The Board also noted that statements 
provided at the veteran's November 1999 personal hearing 
might be construed as a claim for entitlement to a TDIU and 
referred this matter to the RO for appropriate action.  
Although the veteran requested a personal hearing before a 
Veterans Law Judge in a January 1995 VA Form 9, in a VA Form 
21-4138, Statement in Support of Claim, received following 
the November 1999 hearing, the veteran stated that the latter 
hearing satisfied his request for a personal hearing.  Thus, 
the Board construed this statement as a withdrawal of his 
former request for a Board hearing.  

In a July 2002 rating decision, the RO, in pertinent part, 
assigned a 100 percent rating for major depressive disorder 
and dysthymia, effective from April 9, 2001 and dismissed the 
veteran's TDIU claim as moot.  

In a Brief in Support of Notice of Disagreement Dated July 
22, 2002 received in December 2002, the veteran's then 
attorney raised a claim for entitlement to a TDIU as of the 
date the veteran filed his original claim for service 
connection for depression, dysthymia and PTSD.  In a March 
2003 statement of the case (SOC), the RO denied entitlement 
to a TDIU and to an effective date prior to April 9, 2001 for 
a 100 percent rating for major depressive disorder and 
dysthymia and for a TDIU.   

In October 2003, the RO informed the veteran that VA had 
revoked the authority of Mr. R. Edward Bates to represent VA 
claimants effective July 28, 2003, and that therefore Mr. 
Bates, who had represented the veteran, could no longer 
represent him.  The veteran was also informed of what choices 
he had, as well as what he needed to do.  No response was 
received from the veteran, thus, the Board assumed in an 
October 2004 decision and remand, that the veteran wanted to 
represent himself and continue with appellate review.

In October 2004, the Board found that the criteria for an 
effective date of September 12, 2000, and no earlier, for a 
100 percent rating for major depressive disorder and 
dysthymia had been met.  In a November 2004 rating decision 
issued in January 2005, VA implemented the assignment of a 
100 percent rating for major depressive disorder and 
dysthymia effective from September 12, 2000.  Since the 
veteran did not initiate an appeal of the Board's decision 
with the United States Court of Appeals for Veterans Claims 
(Court), the October 2004 Board decision is final with 
respect to the effective date assigned for the 100 percent 
rating for his service-connected psychiatric disability.  
Therefore, the Board has recharacterized the second issue as 
listed above.


FINDINGS OF FACT

1.  The veteran was not in combat and there is no competent 
medical evidence that the veteran has been diagnosed with 
PTSD.

2.  On May 3, 1994, the RO received the veteran's original 
claim for service connection for depression, dysthymia and 
PTSD.

3.  In an April 1999 rating decision, the RO reconsidered a 
September 1994 denial and granted entitlement to service 
connection for major depressive disorder and dysthymia as 
secondary to the veteran's service-connected left ankle 
disability and assigned a 30 percent disability rating, 
effective from May 3, 1994. 

4.  In June 1999, the veteran filed a NOD with the initial 30 
percent rating for major depressive disorder and dysthymia 
assigned by the RO in an April 1999 rating decision, 
indicating that it should be higher.

5.  At a November 1999 RO hearing, the veteran claimed that 
his service-connected major depressive disorder and dysthymia 
rendered him unemployable.

6.  In a September 12, 2001 VA psychiatric examination 
report, the examiner opined that the veteran was unable to be 
gainfully employed or socially involved due to the chronicity 
of his depressive state and assigned a Global Assessment of 
Functioning (GAF) score of 45 over the past year.

7.  On April 9, 2001, the RO received the veteran's formal 
claim for a TDIU. 

8.  In an October 2004 decision, the Board found that the 
criteria for an effective date of September 12, 2000, and no 
earlier, for a 100 percent rating for major depressive 
disorder and dysthymia effective had been met.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006);  38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2006).

2.  The criteria for an effective date earlier than September 
12, 2000 for a TDIU have not been met and, after that date, 
entitlement to a TDIU is moot.  38 U.S.C.A. §§ 5110, 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  

After examining the record, the Board is satisfied that all 
relevant facts have been properly developed, to the extent 
possible, and no further notice or assistance to the veteran 
is required with regard to his claims.  The appellant was 
afforded the opportunity to provide lay or medical evidence, 
which might support his claims and testified at RO hearings 
in April 1996 and November 1999.  In compliance with the 
Board's October 2004 remand, in VA notice letters dated in 
March 2005 and April 2006, VA informed the veteran of what he 
needed to show entitlement to service connection, a higher 
disability rating, an earlier effective date, an extra-
schedular rating/TDIU, asked the appellant to submit any 
additional medical evidence or lay evidence to support his 
claims to include additional stressor information, informed 
him of what VA had done or would do, and asked him to provide 
VA with any additional evidence or information he might have 
pertaining to his claims.  In June 2006, the veteran 
reiterated previous arguments.  Service personnel and medical 
records, non-VA and VA medical records, a Social Security 
Administration (SSA) decision, SSA records, an in-service 
stressor summary based on service personnel records, hearing 
transcripts, VA examination reports dated in July 1994, 
September 1998, May 2000, September 2001, February 2004, and 
May 2006, Vet Center records, and lay statements from the 
veteran and his former attorney have been associated with the 
record.  The Board notes that for a short period of time the 
veteran was participating in VA vocational rehabilitation 
training under Chapter 31 of Title 38 of the United States 
Code; however, a search for a separate Chapter 31 folder was 
unsuccessful.  The Board observes that, where records are 
unavailable, "VA has no duty to seek to obtain that which 
does not exist."  Counts v. Brown, 6 Vet. App. 473, 477 
(1994).  In May 2006, VA readjudicated the service connection 
claim for PTSD and earlier effective date for a TDIU and 
issued an SSOC.  Given the foregoing, the Board finds that VA 
has substantially complied with the Board's October 2004 
remand with respect to the issues discussed in this decision.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998) 
where Board's remand instructions were substantially complied 
with).    

In this case, with respect to an earlier effective date for a 
TDIU, there is no possibility that any evidence could be 
obtained that would be relevant to the legal question 
involved.  In other words, there is no evidence that could be 
obtained that would have any effect on the outcome of this 
claim.  There is, by law, no additional relevant evidence to 
be obtained with a claim for an earlier effective date 
involving the assignment of an increased rating/TDIU as the 
effective date can be no earlier than the date it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date, otherwise the date of receipt of the claim.  38 C.F.R. 
§ 3.400(o)(2) (2006).  Otherwise the effective date of an 
award of increased compensation shall be the date of receipt 
of the claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(o)(1).  Therefore, it is legally impossible 
to get an effective date any earlier than the date of 
entitlement to the higher rating/TDIU, when a claim was filed 
prior to that date.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, VA 
notice and duty to assist letters dated in May 2003, March 
2005 and April 2006, satisfied VA's duty to notify under 
38 U.S.C. § 5301(a) and 38 C.F.R. § 3.159, as they informed 
the veteran of what evidence was needed to establish service 
connection for PTSD, entitlement to a TDIU, and an earlier 
effective date, of what VA would do or had done, and what 
evidence he should provide, and informed him that it was his 
responsibility to help VA obtain evidence maintained by state 
or local governmental authorities and medical, employment or 
other non-government records necessary to support his claim.  
In particular, in a May 2003 letter, the RO gave the veteran 
an opportunity to tell VA about any evidence the RO might not 
have considered, informed him of what information VA had 
received and was responsible for obtaining, what information 
was needed to establish an earlier effective date for his 
service-connected psychiatric disorders and to show that he 
met the criteria for a TDIU, and what the veteran needed to 
do to help VA and asked him to specify the date he was 
unemployable due to his service-connected disabilities.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, initially, the 
veteran was not provided with notice of the type of evidence 
necessary to establish an initial disability rating or 
effective date, if service connection for PTSD was granted on 
appeal.  Since service connection is being denied, no 
disability rating or effective date will be assigned.  
Moreover, since an earlier effective date for a TDIU is also 
being denied, the Board finds that there can be no 
possibility of any prejudice to the claimant under the 
holding in Dingess.  The content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
the above reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide the issues discussed 
in this decision.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2005) (harmless 
error).

Analysis

Service Connection for PTSD

The veteran claims that he should be service connected for 
PTSD.  The veteran claims that while stationed at Fort Carson 
he was assaulted by five Native American soldiers, which 
resulted in a broken nose.  An April 1975 X-ray report notes 
that the veteran was seen due to an "assault - on post" and 
it was determined that he had a fractured nasal bone.  In a 
September 1994 rating decision, the RO granted service 
connection for a fracture of the nasal bone and assigned a 
noncompensable rating from May 3, 1994.

The Board notes that VA has changed the criteria set forth in 
38 C.F.R. § 3.404(f) pertaining to service connection for 
PTSD twice since 1998.  The first amendments became effective 
on June 18, 1999.  See 64 Fed. Reg. 32,808 (June 18, 1999).  
The second amendments became effective March 7, 2002.  See 67 
Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) (codified as amended 
at 38 C.F.R. § 3.304(f) (2006)).  The 1998 and 1999 criteria 
for evaluating PTSD claims are substantially the same, as 
both versions of the regulations require medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (1998), (2001).  The 1999 
amendments primarily codified the decision of the Court in 
Cohen v. Brown, 10 Vet. App. 128 (1997), and brought 38 
C.F.R. § 3.304(f) in line with the governing statute, 38 
U.S.C.A. § 1154(b) (West 1991), which relaxed certain 
evidentiary requirements for PTSD claimants who have combat-
related stressors.  The Board notes that the 2002 amendments 
codified manual procedures pertaining to PTSD claims 
resulting from personal assault.

With regard to PTSD, VA regulations reflect that symptoms 
attributable to PTSD are often not manifest in service.  
Accordingly, service connection for PTSD requires a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f).

Because it appears that the veteran did not engage in combat 
with the enemy, his lay testimony or statements alone are not 
enough to establish the occurrence of the alleged stressors, 
including one of personal assault.  See Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  Instead, the record must contain 
service records or other credible evidence, which 
corroborates the stressor.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f) (2006); Gaines v. West, 11 
Vet. App. 353, 357-58 (1998).  The corroboration of every 
detail is not required.  Pentecost v. Principi, 16 Vet. App. 
124 (2002) (citing Suozzi v. Brown, 10 Vet. App. 307 (1997).  
Such corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).

In response to another request for more detail about his 
stressors, the veteran failed to give sufficient detail to 
permit VA to verify his claimed stressors.  See 38 U.S.C.A. § 
1154; 38 C.F.R. § 3.304(f).  The duty to assist is "not a one 
way street," and the RO can only proceed so far without help 
from the appellant himself.  Wamhoff v. Brown, 8 Vet. App. 
517, 522 (1996).  


In an August 2003 response, the U.S. Armed Services Center 
for Unit Records Research (CRUR) stated that official Army 
records verify that the veteran's unit was subjected to 
mortar attacks when stationed at Bien Hoa in August and 
September 1971.  

A February 2004 VA PTSD examination report reflects that the 
veteran has had significant problems with emotional issues 
throughout his life.  He had psychiatric treatment while in 
service.  The veteran continued to have problems with 
alcoholism up until 1995.  He has been able to maintain 
sobriety but continues to suffer from significant depression 
and anxiety, which is disabling to the point that he is 
unable to work.  The examiner stated that the veteran did not 
appear to suffer from a personality disorder.  The examiner 
opined that the veteran's profile was more consistent with a 
significant depressive disorder, perhaps with psychotic 
features, than PTSD.  The diagnoses included major depressive 
disorder and alcohol dependence, in full sustained remission.  

A stressor summary was provided for review to the May 2006 VA 
PTSD examiner.  She, along with the veteran's treating 
healthcare providers and a February 2004 VA PTSD examiner, 
agree that the veteran's symptoms and tests fail to meet the 
criteria under DSM-IV for PTSD.  As the May 2006 VA examiner 
noted a review of the veteran's record do not indicate that 
the veteran currently has PTSD.  Instead, he has been 
diagnosed with alcohol dependence and major depressive 
disorder, adding that consistently over the treatment years, 
his providers have not seen strong evidence to grant him the 
diagnosis of PTSD.  The Board notes that a July 1994 VA PTSD 
examiner had diagnosed the veteran with PTSD based on his 
self-reported history, but no in-service stressor had been 
verified at that time.  

Where the evidence fails to show a current diagnosis of PTSD, 
service connection for PTSD must be denied.  Under the 
circumstances, the Board finds that a preponderance of the 
evidence is against the veteran's claim for PTSD and no 
reasonable possibility exists that further assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  
The appellant's claim for service connection for PTSD 
therefore fails on the basis that the preponderance of the 
evidence is against his claim that he has PTSD.  38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102 (2002); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, the claim must 
be denied.  

Effective Date for a TDIU

The veteran contends that he has been unemployable since 
November 1990 and therefore an effective date of April 28, 
1994, the date of his original claim, should be assigned for 
a TDIU.  The Board notes that the veteran's claim was not 
received by VA until May 3, 1994, the effective date of the 
original award of service connection for all of his service-
connected disabilities.    

A TDIU may be assigned where the schedular rating for 
service-connected disabilities is less than 100 percent, when 
it is found that the veteran's service-connected disabilities 
render him unable to secure or follow a substantially gainful 
occupation.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2006).  
Unemployability associated with advancing age or intercurrent 
disability may not be considered in determining entitlement 
to a total compensation rating.  38 C.F.R. § 4.19 (2006).  
Factors to be considered are the veteran's employment history 
and his educational and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 32, 332 (1991).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria.  Hatlestad v. Derwinski, 3 Vet. App. 
213, 216 (1992); VAOPGCPREC 75-91 (Dec. 27, 1991).  The 
objective criteria, set forth at 38 C.F.R. § 3.340(a)(2), 
provide for a total rating when there is a single disability 
or a combination of disabilities that results in a 100 
percent schedular evaluation.  Subjective criteria, set forth 
at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to 
service-connected disability, a veteran is unable to secure 
or follow a substantially gainful occupation, and has a 
single disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional 
disability sufficient to bring the combined evaluation to 70 
percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional 
circumstances, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment.  
38 C.F.R. § 4.16(b).

Prior to September 12, 2000, the veteran was service 
connected for major depressive disorder and dysthymia 
associated with Achilles tendonitis of the left ankle, rated 
as 30 percent disabling; and Achilles tendonitis of the left 
ankle and residuals of a fracture of the nasal bone, both 
rated as noncompensable; for a combined disability rating of 
30 percent.  Thus, the veteran's combined 30 percent 
disability rating failed to meet the schedular criteria for a 
TDIU.  38 C.F.R. 
§ 4.16(a).  Since the veteran failed to meet the objective 
criteria, the question of whether the veteran's service-
connected disabilities precluded him from securing or 
following substantially gainful employment remains.  38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16(b).

The effective date for an increased rating/total disability 
rating due to individual unemployability (TDIU) will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, provided a claim is 
received within one year from such date; otherwise, the 
effective date for an increased rating will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) and (b) (West 
2002); 38 C.F.R. § 3.400(o).

A claim for a TDIU is, in essence, a claim for an increased 
rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  A 
TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 
116, 118 (1994).

Any communication or action indicating an intent to apply for 
VA benefits may be considered an informal claim.  38 C.F.R. § 
3.155(a) (2006).  When the informal claim pertains to an 
increased evaluation for a service-connected disability, the 
request will be accepted as a claim. 38 C.F.R. § 3.155(c).  
Once service connection has been established, receipt of 
specified types of medical evidence, including VA examination 
reports, will be accepted as an informal claim for increased 
benefits.  38 C.F.R. § 3.157 (2006).  For example, the date 
of outpatient or hospital examination or date of admission to 
a VA hospital will be accepted as the date of receipt of such 
a claim.  38 C.F.R. § 3.157(b).

Once, as here, the appellant had filed a formal claim for 
disability compensation under 38 C.F.R. § 3.151 (2006), he 
obtained the procedural benefits bestowed by 38 C.F.R. § 
3.155(c), which provides that an informal request for 
increase or reopening will be accepted as a claim.  Under the 
provisions of 38 C.F.R. § 3.157(b)(1), an informal claim for 
increase will be initiated by a report of examination or 
hospitalization by VA, or the uniformed services, for 
previously established service-connected disabilities.  
Similarly, under the provisions of 38 C.F.R. § 3.157(b)(2), 
(3), an informal claim for increase will be initiated upon 
receipt of evidence from a private physician or layman or 
from state and other institutions.  See Servello v. 
Derwinski, 3 Vet. App. 196, 200 (1992) (holding that a VA 
examination report constituted an informal claim for a TDIU).  
The VA is considered to have constructive notice of medical 
records in VA's possession.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

Normally, the effective date assignable for an increased 
rating/TDIU rests on two separate, relatively simple 
determinations.  See 38 C.F.R. § 3.400(o)(1) and (2).  First, 
there needs to be a finding as to the date on which the 
appellant initiated his increased rating/TDIU claim by formal 
or informal claim.  Second, there needs to be a finding 
regarding on what date the medical evidence of record showed 
that the appellant's entitlement to a higher rating, here a 
TDIU or a 100 percent rating, arose.  See 38 U.S.C.A. § 
5111(b) (West 2002); 38 C.F.R. §§ 3.151, 3.400(o), (q)(ii), 
(r) (2006).

Once, as here, the appellant has filed a formal claim for 
disability compensation under 38 C.F.R. § 3.151, he obtained 
the procedural benefits bestowed by 38 C.F.R. § 3.155(c), 
which provides that an informal request for increase or 
reopening will be accepted as a claim.  Norris, 12 Vet. App. 
at 417.  Thus, once a veteran: (1) submits evidence of a 
medical disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. 
§ 3.155(a) that an informal claim "identify the benefit 
sought" has been satisfied and VA must consider whether the 
veteran is entitled to a 100 percent rating or a TDIU.  
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see 
also Norris, 12 Vet. App. at 420; VAOPGCPREC 12-2001.

On May 3, 1994, the RO received the veteran's original claim 
for service connection for depression, dysthymia and PTSD.  
He reported that he last worked in November 1990.

Private medical correspondence dated in May 1994 reveals that 
the veteran had been treated for potential readjustment 
difficulties with depressive and anxious features.  

VA medical records dated in July 1994 show that the veteran 
reported he had been arrested again and charged with 
assaulting his girlfriend in front of the children.  The 
examiner noted the veteran was depressed but not suicidal.

At a July 1994 VA PTSD examination, the veteran reported he 
had been depressed since 1971, and that the disorder was 
manifested by disturbance of sleep, appetite, and 
concentration.  He stated he had difficulty trusting others 
and that he had no friends.  The veteran indicated that he 
last worked in 1989.  He reported he had survival guilt, was 
hypervigilant, and had suicidal thoughts.  The veteran stated 
he did not experience nightmares but that he occasionally 
experienced flashbacks.  He reported problems with alcohol, 
drugs, and spousal abuse.  He added that he was receiving 
treatment for depression at a mental health clinic and was 
taking Zoloft and anti-anxiety medication.  The examiner 
noted the veteran was marginally groomed and that the veteran 
stated he was depressed most of the time.  His affect was 
appropriate but blunted.  There was no evidence of homicidal 
or suicidal ideation or psychosis.  His cognitive functions 
were grossly intact.  The diagnoses included chronic severe 
PTSD and substance abuse disorders.  The examiner assigned a 
GAF score of 35.

A May 1995 VA hospital discharge summary noted the veteran 
had completed a treatment program for drug and alcohol abuse.  
It was indicated he had experienced suicidal thoughts prior 
to treatment and was on probation from a domestic violence 
charge.  The diagnoses included alcohol dependence, substance 
abuse, and depression.

A September 1995 VA hospital summary report shows that the 
veteran completed his second treatment for drug and alcohol 
abuse at the Prescott Substance Abuse Treatment Program 
(SATP).  On admission to the Domiciliary Aftercare Program, 
it was noted that the veteran had had recent suicidal 
thoughts before beginning his treatment in SATP.  The veteran 
was followed by Psychiatry for his depression.  The veteran 
was in group therapy but the group participants voted to 
expel him because he was still in denial about his 
alcoholism.

A January 1996 private psychological evaluation included an 
Axis I diagnosis of alcohol dependence without physiological 
dependence in early full remission.  A GAF score of 52 was 
provided and symptoms were described as moderate.  

At an April 1996 RO hearing, the veteran, in essence, stated 
his belief that his depression had been manifest during 
active service and was related to his left leg injury.  He 
testified that he had been admitted to the Albuquerque VA 
Medical Center (VAMC) after a suicide attempt in 1977, but 
that he received no other psychiatric treatment prior to 
1994.  

In an April 1996 statement, the veteran stated that, during 
service he was antisocial, a loner, passive-aggressive, and 
violent, symptoms he claimed were the manifestations of 
mental illness.  He stated that after service he drank 
excessively and was arrested for driving under the influence 
three times in one month in California.  The veteran reported 
that he had attempted suicide in 1977, and that he had been 
homeless and unable to maintain employment.  He stated that 
he had lost contact with his family for over 10 years and had 
been in jail and prison.  The veteran reported that he had 
been sober for approximately one year but still experienced 
depression and anxiety.  He stated that medication helped 
with anxiety and sleeping problems but that he still 
experienced headaches, irritability, and had difficulty with 
relationships.

In an April 1996 affidavit, three members of the veteran's 
family reported that the veteran had returned from Vietnam 
with his left leg in a cast and displayed sadness that 
remained after the cast was removed.  They stated he had not 
been active and had few friends.  They recalled the veteran 
had been admitted to the Albuquerque VAMC after a suicide 
attempt.  They stated that, although the veteran displayed a 
lot of discomfort, he was attending Alcoholics Anonymous (AA) 
meetings and his outlook had improved after he was awarded 
custody of his 7 year old son.  

In December 1996, the RO received a report from the 
Albuquerque VAMC indicating a search for medical records for 
the period from 1977 to 1978 had been unsuccessful.  It was 
noted the search included a search of the federal archives. 

In a September 1997 statement, the veteran's sister, R.J., 
recalled having received a telephone call from the veteran in 
1978 while he was hospitalized at a VAMC after a suicide 
attempt.  

VA medical records dated in May 1998 show the veteran was 
attending school and doing well.  He stated his sleep, 
appetite, and concentration were good.  The examiner noted 
the veteran was alert with normal speech.  His thoughts were 
goal-directed but his mood was impatient and his affect was 
slightly blunted.  There was no evidence of hallucinations or 
suicidal ideation.  The diagnosis was recurrent depression, 
improved/stable overall.

A July 1998 VA psychiatric clinic report noted that the 
veteran requested medication to help him sleep and reported 
minimal anxiety symptoms.  The examiner noted he was dressed 
casually but looked tired.  His speech was spontaneous, 
coherent, and relevant.  The veteran's mood was variable and 
his affect was full range.  There was no evidence of 
psychosis or suicidal or homicidal ideation.  Insight and 
judgment were not impaired.  The diagnoses included recurrent 
major depression, in partial remission, and anxiety disorder.  
A GAF score of 65 was assigned.

At a September 1998 VA psychiatric examination, the veteran 
reported that since active service he had experienced 
depressed mood, helplessness, hopelessness, suicidal thoughts 
with two prior attempts, difficulty concentrating, little 
interest, low energy or motivation, sleep difficulty, social 
avoidance, and low self-esteem.  The veteran had noticed an 
improvement in feelings of hopelessness, suicidal thoughts, 
interest, energy and motivation, sleep, and social avoidance 
since he began taking psychotropic medication in 1992.  The 
examiner noted the veteran was well groomed without evidence 
of tics or unusual mannerisms.  His speech fluency, 
articulation, tone, and rate appeared within normal limits.  
The veteran described his mood as OK.  His affect was 
constricted and he appeared to be depressed.  He was oriented 
to person, place, time, and situation.  Intelligence was 
estimated to be average.  His thought processes were logical, 
goal-directed, and coherent.  There was no evidence of 
psychosis or homicidal or suicidal ideation.  Judgment was 
intact and insight into his current life situation was 
apparent.  The veteran was able to complete cognitive 
processing tasks with few errors, his remote memory was 
largely intact, and short-term memory was intact.  Diagnoses 
included recurrent major depressive disorder, current episode 
moderate, dysthymia, and alcohol dependence, in full 
remission.  The examiner noted that the major depressive and 
dysthymia disorders appeared to be related to the veteran's 
Achilles tendon injury.  The examiner added that the veteran 
had a social and vocational impairment consistent with the 
diagnoses but that the veteran was presently attending school 
part-time with a 3.5 grade point average and was raising his 
9 year old son, who had been diagnosed with ADHD and fetal 
alcohol syndrome.  A GAF score of 55 was assigned for the 
current and past year.

VA medical records dated in February 1999 show that a mental 
status examination revealed the veteran was alert and 
oriented times three, but that he easily became defensive and 
mildly irritable.  He complained of sad mood and irregular 
sleep.  There was no evidence of suicidal or homicidal 
ideation, hallucinations, or psychomotor upset.  His memory 
was intact; intelligence was estimated in the average range.  
The diagnoses included dysthymic disorder, substance 
use/abuse disorder, and passive-dependent-aggressive traits.

In an April 1999 rating decision, the RO reconsidered a 
September 1994 denial and granted entitlement to service 
connection for major depressive disorder and dysthymia as 
secondary to the veteran's service-connected left ankle 
disability and assigned a 30 percent disability rating, 
effective from May 3, 1994.  In June 1999, the veteran filed 
a notice of disagreement (NOD) with the initial 30 percent 
rating for major depressive disorder and dysthymia assigned 
by the RO in an April 1999 rating decision, indicating that 
it should be higher.  In an August 1999 substantive appeal, 
the veteran stated that a higher rating was warranted, in 
essence, because of employment and relationship problems.

An August 1999 VA record reflects that the veteran had failed 
a class at school and was pessimistic.  He attended AA three 
to four times per week, was going to services at the 
Salvation Army, and was lonely.  

At a November 1999 RO hearing, the veteran testified that his 
service-connected psychiatric disability prevented his 
obtaining or sustaining gainful employment.  The veteran 
reported he received irregular treatment for his psychiatric 
disorders, primarily to have his medications refilled.  He 
stated that on a typical day he would send his son to school 
and spend the rest of the day shopping and napping.  The 
veteran stated that A.S. was his only close friend and that 
he had difficulty establishing relationships.  He reported he 
lived alone with his son.  A.S. testified that the veteran 
was paranoid and would only eat in restaurants where he could 
watch the cooks.  A.S. also stated that the veteran 
experienced occasional episodes of depression when he would 
not answer the door.  

A January 2000 VA treatment record reflects that the veteran 
had tried Zoloft before Prozac with little effect.  The 
veteran reported no side effects with taking Prozac and no 
suicidal or homicidal ideation.  On examination, he was 
oriented times three and he was neither psychotic nor using 
alcohol or drugs.  The veteran reported that his history of 
alcohol abuse was prior to starting Prozac in 1994 and he 
felt his drinking was related to his depression.  He was 
assigned a GAF score of 65.  A February 2000 VA treatment 
record  shows the veteran with stable depression and past 
alcohol abuse.  In March 2000, the veteran's dosage of Prozac 
was increased to 80 milligrams.  At a May 2000 appointment, 
the veteran denied side effects, suicidal or homicidal 
ideation, and drug or alcohol abuse.  He was oriented times 
three and was not psychotic.  The veteran was pleasant and 
calm but still had some residual depressive symptoms in spite 
of an increased Prozac dose.  He felt anergic and 
amotivational.  His Wellbutrin was increased and his Prozac 
was decreased. 

At a May 2000 VA psychiatric examination, the veteran 
reported his chief complaints were lack of motivation, loss 
of interest, irritability, and excessive sleep.  He stated he 
had never been married and that he lived with his 10 year old 
son.  The veteran reported he had one close friend and that 
reading was his only hobby.  He stated that he had not worked 
since 1989 but was currently attending school part-time to 
receive a certificate as a medical administrative assistant.  
The veteran reported feelings of hopelessness and suicidal 
thoughts but denied current plan or intent.  He stated he was 
depressed most of the time.  The veteran reported excessive 
sleep, fluctuation in appetite, irritability, and impaired 
concentration and memory.  On examination, the veteran was 
well groomed and wore casual attire.  There was no evidence 
of unusual tics or mannerisms.  The veteran was able to 
articulate his thoughts with rate and volume of speech within 
normal limits.  His mood appeared depressed with constricted 
affect.  He was oriented to person, place, approximate date, 
and situation.  Intelligence was estimated in the average to 
above average range.  His thought processes were goal-
directed, logical, and coherent.  There was no evidence of 
suicidal or homicidal ideation, paranoia, or psychosis.  
Judgment was intact and insight was largely apparent.  The 
veteran was able to perform cognitive processing tasks 
without error and his remote and short-term recall were 
intact.  Diagnoses included recurrent major depressive 
disorder, current episode moderate, dysthymia, and alcohol 
dependence.  The examiner noted the veteran had a social and 
vocational impairment consistent with the diagnoses but that 
the veteran was presently attending school and was raising 
his 10 year old son, who had been diagnosed with ADHD and 
fetal alcohol syndrome.  The examiner's impression was that 
the veteran's functioning was in the low moderate range but 
was not a severe impairment.  A GAF score of 53 was assigned 
for both the current and past year.

In August 2000, the veteran submitted a copy of a report of 
SSA earnings from 1969 to 1999, showing that he had some 
earnings from 1969 to 1989, with only $60 in 1990 and none 
after 1990.  

At a March 2001 VA visit, the veteran reported some stability 
but still felt somewhat sluggish in the morning with some 
residual sexual dysfunction.  He was taking courses in 
medical administration.  On examination, the veteran was 
oriented times three and appropriately dressed.  Speech was 
fluent, goal-directed, cohesive, and logical.  There was no 
evidence of a disorder in thought process or content.  His 
mood was subdued and somewhat depressed.  His affect was 
stable and appropriate but somewhat constricted.  There was 
no evidence of suicidal ideation or plan.  Memory and 
cognition were intact.  Judgment and insight were adequate.  
The assessment was major depressive disorder with a GAF score 
of 65.  At a May 2001 appointment, the veteran reported that, 
since an increase in Wellbutrin, he felt less sluggish, he 
felt like doing more things, and he felt like his 
concentration had improved somewhat as well.  He added that 
suicidal ideation had diminished greatly and he was enjoying 
reading more as well.  The veteran still felt somewhat 
isolated and a loner but stated that he would be going to 
church.  He was drinking one beer a day and was cautioned not 
to go above that.  On examination, he was alert and oriented 
times three and cooperative.  Speech was concise, clear, 
linear and goal-directed.  There was no evidence of 
psychomotor retardation or agitation or of disorder of 
thought process or content.  The veteran denied perceptual 
impairments.  Mood was described as euthymic.  Affect was 
still somewhat constricted but he did spontaneously offer 
more; affect was appropriate.  He denied current suicidal or 
homicidal ideation or plan.  Insight and judgment were 
adequate.  The assessment was major depressive disorder, 
recurrent.

On April 9, 2001, the RO received a formal application from 
the veteran for increased compensation based on 
unemployability. 

In May 2001, the Board affirmed an initial 30 percent rating 
for major depressive disorder and dysthymia and also noted 
that statements provided at the veteran's November 1999 
personal hearing might be construed as a claim for 
entitlement to a TDIU and referred this matter to the RO for 
appropriate action.

Responses received in July 2001 from former employers did not 
elicit any history of the veteran working for them within the 
past five years.

At an August 2001 VA general medical examination, the veteran 
was described as somewhat lethargic and somewhat difficult to 
interview.  He seemed distant and withdrawn.  The veteran 
reported that he had never had a regular job because of this 
alcohol abuse.  He was taking Wellbutrin and Prozac for major 
depressive illness.  On examination, the veteran seemed 
oriented and his memory seemed adequate, but he seemed 
lethargic, withdrawn and possibly low affect.  Diagnoses 
included major depression, alcohol, cocaine and marijuana 
abuse.

A September 12, 2001 VA social work evaluation reflects that 
the veteran had a noticeable body odor, which he attributed 
to not wanting to shower on a regular basis.  His hair was 
unkempt and his clothes did not appear clean.  He reported 
that he had worked as a mail clerk, miner, boiler room 
operator, and in construction after his discharge from 
service.  His jobs were of short duration, the longest 11 
months.  The veteran related that his jobs ended due to his 
problems with alcoholism, anger management, or lack of 
confidence due to altered self-image.  He last worked in 
1989.  The veteran believed his life began to fall apart in 
the military when his ankle was not taken care of properly 
and his self-image was altered.  He stated that he had 
difficulty being around other people ever since he was in 
service.  The veteran added that his anger had caused 
problems in the past.  At that time, his only activities were 
one course at the local college and raising his son.  The 
social worker added that the veteran remained isolated from 
others due to his continued difficulty establishing 
relationships, his anxiety when he is around others, and his 
long-term difficulties dealing with angry feelings.  He saw 
his feelings in a very negativistic way.  Most notable was 
the veteran's unusually poor problem-solving skills.  When he 
was presented with situations during this interview about how 
he might go about solving problems in his life, he had no 
idea where to begin.  His overall community adjustment was 
poor.  His social skills were poor.  He lacked good judgment 
and had limited insight into his affect on others.  The 
examiner concluded that the veteran's life had been 
compromised by his chronic depression.  He was not positive 
about any aspect of his life, and had not been for many 
years.  The veteran focused on the fact that he was not 
getting any younger and therefore he could only expect that 
things would get worse.  He had returned to drinking one beer 
per day.  Given the veteran's current state, he was not seen 
as employable.

At a September 12, 2001 VA psychiatric examination, the 
veteran reported that he had completed his GED and had taken 
some college-level classes.  He stated that he had no close 
friends, although he has a friendly acquaintance in a 
neighbor downstairs from where he lived.  The veteran had no 
hobbies.  Over the past year, he reported smoking a pack of 
cigarettes a day, consuming one beer a day, and having no 
involvement with illicit drugs.  The veteran stated that he 
has not been gainfully employed since 1989, when he worked as 
a part-time boiler room operator at a Flagstaff hospital.  He 
held that job for four months and was fired because of a 
drinking problem.  The longest he has held a job since 
leaving the service was at a senior center, where he was in 
charge of transportation, that job lasted 11 months.  He 
reported staying home most of the time, isolating himself, 
and added he is a loner.  The veteran gets up in the morning 
and takes his son to school and then comes home and spends 
most of the day watching television.  His son catches the bus 
home from school.  The veteran was beginning to operate a 
computer, which he had at home, that his son also enjoyed.  
The veteran reported having problems remembering things and 
lack of interest in day-to-day activities.  He felt detached 
from people around him and found it difficult to experience 
loving feelings or closeness of others other than his son.  
He had little or no expectations for the future.  The veteran 
also reported frequent difficulty with sleeping.  
Occasionally, he had outbursts of anger and frustration.  The 
veteran had difficulty with concentration.  He reported 
anxiety attacks, which bring a feeling of doom, a few times a 
month.  When that happens, he avoids going outside and doing 
anything that would increase the intensity of this feeling of 
doom.  He stated that his depression is so intense sometimes 
that he could not even get out of bed and this happens as 
frequently as twice or three times a month.  He related that 
he always felt sad and unmotivated.  On examination, his 
dress and grooming were adequate.  He was quite fluent with 
good articulation.  His speech tone and rate were normal.  He 
was cooperative with good eye contact.  The veteran described 
his mood as sad, which was consistent with the overall 
effect.  In general, his affect was constricted and flat.  He 
did appear depressed.  He was oriented times four.  His 
intelligence was estimated to be average.  The veteran 
reported having attempted suicide twice.  He did not report 
homicidal thoughts or paranoia ideation.  His thought 
processes were logical and coherent.  There were no signs of 
psychosis during the interview.  His judgment for 
hypothetical situations was intact.  His insight into his 
current life situation was apparent.  His remote memory was 
intact.  His short-term recall was intact with three items at 
five minutes.  Diagnoses included major depressive disorder 
and dysthymia.  His GAF score was 45, both current and over 
the past 12 months.  The examiner added that the veteran was 
nearly immobilized from his chronic depressive state and that 
he seemed only able to do parenting of his 12-year-old son.  
Otherwise, the veteran remained at home and struggled to get 
the laundry done and watched television.  His support system 
was extremely shallow and predictably would not get better.  
He was unable to be gainfully employed or socially involved 
in the examiner's opinion due to the chronicity of his 
depressive state.

In a July 2002 rating decision, the RO, in pertinent part, 
assigned a 100 percent rating for major depressive disorder 
and dysthymia, effective from April 9, 2001 and dismissed the 
veteran's TDIU claim as moot.  

In a Brief in Support of Notice of Disagreement Dated July 
22, 2002 received in December 2002, the veteran's then 
attorney raised a claim for entitlement to a TDIU as of the 
date the veteran filed his original claim for service 
connection for depression, dysthymia and PTSD.  In a March 
2003 statement of the case (SOC), the RO denied entitlement 
to a TDIU and to an effective date prior to April 9, 2001 for 
a 100 percent rating for major depressive disorder and 
dysthymia and for a TDIU.  

Subsequently, in an October 2004 decision, the Board 
concluded that an effective date of September 12, 2000 was 
warranted for a 100 percent rating for the veteran's service-
connected psychiatric disability.

In this case, on April 9, 2001, the RO received the veteran's 
formal application for a TDIU.  In a May 2001 decision, the 
Board affirmed the initial 30 percent rating and that 
decision became final upon issuance.  

The Board finds that the appellant had filed an informal 
claim for an increased rating/TDIU, following the Board's May 
2001 decision on September 12, 2001, the date of two VA 
evaluations finding him unemployable due to his service-
connected depressive disorder.  38 C.F.R. § 3.157(b).

But the VA regulations governing the award of effective dates 
require that the Board must look to the evidence regarding 
the veteran's service-connected disabilities dated during the 
one-year period prior to his claim to determine whether it 
was "ascertainable that an increase in disability had 
occurred."  See 38 C.F.R. § 3.400.  

The Board must now determine at what point in time the 
appellant's service-connected disabilities rendered him 
unemployable.

After careful review of the record, and with the resolution 
of all reasonable doubt in the veteran's favor, in an October 
2004 decision, the Board found that the evidence of record 
supported the grant of a 100 percent rating for the veteran's 
service-connected psychiatric disabilities, effective from 
September 12, 2000.  The Board acknowledges the fact that SSA 
found the veteran was disabled under its regulations since 
November 15, 1990, due to severe depression, a personality 
disorder and a prior history of alcohol and polysubstance 
abuse.  It was noted, in an April 1993 psychiatric 
examination, that the veteran had good functional capacity 
with the exception of a serious limitation in the area of 
tolerance to work stresses.  But it was not until September 
12, 2001, that VA medical records, evaluations and 
examination reports found that the veteran met the 
requirements of a 100 percent rating for his service-
connected psychiatric disabilities.  Both VA social worker 
and psychiatric examination reports concluded that the 
veteran was unemployable due to his service-connected 
depressive disorder.  In the VA examiner's opinion, the 
veteran was unable to be gainfully employed or socially 
involved due to the chronicity of his depressive state.  His 
GAF score was 45, both current and over the past 12 months.  
The Board observes that a GAF score of 41-50 indicates 
serious symptoms and serious impairment in social, 
occupational, or school functioning (e.g., no friends), while 
a GAF score of 31 to 40 indicates major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).  See Diagnostic and 
Statistical Manual of Mental Disorders, (4th ed. 1994) ((DSM-
IV) adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2006)).  
The Board is cognizant that a GAF score is not determinative 
by itself.  The September 2001 examiner added that the 
veteran was nearly immobilized from his chronic depressive 
state.  

Based on the September 2001 VA examiner's findings and the 
assignment of a GAF score of 45 over the previous 12 months, 
the Board concluded that the medical evidence shows that the 
veteran met the criteria for a 100 percent rating effective 
one year prior to that examination.  Thus, the Board found 
that the date of entitlement to a 100 percent rating is 
September 12, 2000.  Except for a July 1994 VA PTSD 
examination report reflecting a GAF score of 35 for chronic 
severe PSTD and substance abuse disorders, prior to September 
12, 2001, the veteran's GAF scores generally had ranged 
between 53 and 65 for his service-connected psychiatric 
disorders, which were felt to be moderate in degree.  There 
is nothing in the record to show that either of the veteran's 
other service-connected disabilities contributed to making 
the veteran unemployable, nor does he so assert.  

In summary, the evidence shows that, after September 12, 
2000, the veteran's service-connected psychiatric disorder 
was manifested by total occupational and social impairment 
characterized by irritability, easy to anger, difficulty 
getting along with others, continuous depression, anxiety, 
chronic sleep impairment, some suicidal ideation, 
unemployability, and social isolation.  These findings 
support a conclusion that his major depressive disorder and 
dysthymia resulted in total occupational and social 
impairment and that he was demonstrably unable to obtain and 
retain employment as of September 12, 2000, one year prior to 
the date of the September 2001 VA examination; thus 
warranting a 100 percent rating under Diagnostic Code 9434.  

If a veteran is assigned a 100 percent schedular evaluation 
for a service-connected disability, the veteran is not 
entitled to a TDIU.  See Vettese v. Brown, 7 Vet. App. 31, 
34-35 (1994) ("claim for TDIU presupposes that the rating for 
the condition is less than 100%"); Holland v. Brown, 6 Vet. 
App. 443, 446 (1994) ("100% schedular rating 'means that a 
veteran is totally disabled'").

Accordingly, the award of a 100 percent schedular rating for 
the veteran's service-connected depressive disorder effective 
as of September 12, 2000, to which the veteran is entitled by 
virtue of the Board's October 2004 decision, precludes the 
assignment of an effective date for a TDIU due to that 
service-connected disability after that date.  The Board 
acknowledges that the veteran wants an effective date of May 
3, 1994; however, the analysis for an effective date prior to 
September 12, 2000 for a TDIU would be the same as that for 
the increased (100 percent) rating, since the veteran's other 
service-connected disabilities have been rated as 
noncompensably disabling since May 1994, and have not 
contributed to making the veteran unemployable.  Accordingly, 
the criteria to assign an earlier effective date earlier than 
September 12, 2000, for entitlement to a TDIU have not been 
met.  


ORDER

Service connection for PTSD is denied.

Entitlement to an effective date prior to September 12, 2000 
for a TDIU is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


